Citation Nr: 0731079	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  05-12 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of an eye 
injury.

2.  Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1965 to 
April 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In January 2007, the Board remanded the 
veteran's claims for additional development.

In September 2007, the Board received additional evidence 
from the veteran's representative in the form of private 
treatment records.  The representative filed a motion for the 
Board to accept the evidence and to waive review of the 
evidence by the agency of original jurisdiction.  See 
38 C.F.R. § 20.1304 (2007).  The Board finds that the 
evidence was timely filed within 90 days from when the 
veteran was notified that the case was recertified to the 
Board.  Thus, the Board will consider such evidence in the 
adjudication of this appeal.


FINDINGS OF FACT

1.  The veteran does not have residuals of an eye injury that 
are attributable to his active military service.

2.  The veteran does not have residuals of a head injury that 
are attributable to his active military service.


CONCLUSIONS OF LAW

1.  The veteran does not have residuals of an eye injury that 
are the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 4.9 (2007).

2.  The veteran does not have residuals of a head injury that 
are the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through May 2003 and February 2007 notice 
letters, the veteran and his representative were notified of 
the information and evidence needed to substantiate the 
veteran's claims.  In the February 2007 notice letter, the 
veteran was provided with the criteria for assigning a 
disability rating and an effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the 
complete notice may not have been provided until after the RO 
initially adjudicated the veteran's claims, the claims were 
properly re-adjudicated in June 2007, which followed the 
adequate notice.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376-77 (2006).

The Board also finds that the May 2003 and February 2007 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the veteran was notified that VA was responsible for 
obtaining relevant records from any Federal agency and that 
VA would make reasonable efforts to obtain relevant records 
not held by a Federal agency, such as from a state, private 
treatment provider, or an employer.  Additionally, the notice 
letters requested the veteran to submit medical evidence, 
opinions, statements, and treatment records regarding his 
disabilities.  The veteran was also told to send in any 
evidence in his possession that pertained to the claim.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file.  Records 
from multiple private treatment providers identified by the 
veteran have also been obtained.  Additionally, pursuant to 
the Board's remand, the veteran was provided VA examinations 
in relation to his claims, the reports of which are of 
record.  Furthermore, the veteran was afforded a hearing 
before the Board in June 2006, the transcript of which is 
also of record.  Significantly, the veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of his claims on appeal that need to be obtained.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).  In addition, certain 
chronic diseases, such as organic diseases of the ocular 
nerve, may be presumed to have been incurred during service 
if the disorder becomes manifest to a compensable degree 
within one year of separation from qualifying military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.307, 3.309 (2007).

A. Residuals of an Eye Injury

The veteran contends that his current eye problems are the 
residual disability of injuries to his eyes during active 
military service.  Specifically, the veteran states that 
metal fragments went into his eyes on one occasion and his 
head was struck by a flywheel on another occasion.  The 
veteran believes that those injuries have resulted in current 
eye disability and he should therefore be awarded service 
connection.

A review of the veteran's service medical records (SMRs) 
reveals that the veteran entered service with refractive 
error and astigmatism that was correctable to 20/20 vision 
bilaterally.  In October 1966, the veteran complained of pain 
and discomfort behind the left eye.  He also reported double 
vision when looking down and photophobia.  On examination, 
the right cornea had a small foreign body that was to be 
removed.  The left lower eyelid was swollen and slightly 
tender with the cause unknown.  Later that month, a note from 
the eye clinic indicates that the veteran's right cornea 
healed and no further treatment was needed.  The veteran's 
January 1967 separation examination was normal except for 
refractive error corrected by glasses.  A history of removal 
of a foreign body in the eye was reported.  The examiner 
stated that there were no residuals at that time.

Later in January 1967, after his separation examination but 
prior to his separation from service, the veteran was seen 
for treatment after his face was hit by a metal piece while 
he was working on a truck.  There was slight swelling and 
tenderness near the left orbit.  An x-ray was negative for a 
fracture.  The veteran was diagnosed with a contusion of the 
face.

The SMRs also reflect the diagnosis of a sebaceous cyst in 
the left lower eyelid in March 1967.  The veteran had sought 
treatment for pain in the left eye.  Later that month, the 
veteran was treated for blepharitis of the left lower eyelid.  
In an April 1967 SMR, the veteran was treated for a small 
chalazion of the left lower eyelid.

Post-service medical records show that the veteran was seen 
for eye problems at Ohio State University, the Cleveland 
Clinic, and E.L.M., M.D. shortly after his separation from 
military service.  The veteran was diagnosed with 
episcleritis and myositis of the extra-ocular muscles.  It 
was thought that he may come down with a demyelinating 
disease.  An August 1968 x-ray of the optic foramina was 
normal.  An August 1968 record noted complaints of diplopia 
but an etiology was not determined.

Employment records from DuPont reflect further complaints by 
the veteran concerning his eyes.  A June 1970 record showed 
that the veteran was treated for possible dirt in his right 
eye.  His right eye was irrigated and there were no foreign 
bodies seen.  In June 1974, the veteran again had dirt 
removed from his right eye while working for DuPont.  An 
August 1976 entry noted that the veteran had left eye 
irritation with no foreign body seen.  In September 1976, the 
veteran had an imbedded metal particle of unknown origin 
removed.  Additionally, in February 1979 and December 1979, 
the veteran had foreign bodies removed from his left eye.  

The record does not show additional treatment for eye 
problems until March 2004.  Since that time, the veteran has 
undergone regular treatment from private treatment providers 
D.B.S., M.D., and G.L.G., M.D.  The veteran has been 
diagnosed with multiple eye conditions, including branch 
retinal vein occlusion of the right eye, sudden vision loss 
of the right eye, secondary macular edema of the right eye, 
associated localized ischemic retinal exudates, mild 
bilateral hypertensive retinopathy, and mild nuclear 
sclerosis.  The private treatment providers did not provide 
an etiology with respect to the veteran's current eye 
conditions and there was no evidence in the submitted records 
linking the conditions to the veteran's active military 
service.

In April 2007, the veteran was afforded a VA eye examination 
to address the relationship between the veteran's current eye 
conditions and his military service.  The examiner reviewed 
the claims file and provided a detailed medical history 
concerning the veteran's eye problems.  The veteran reported 
symptoms of scratchy eyes, stringy discharge, and strained 
and blurry vision.  On examination, the veteran had 20/20 
corrected vision in his right eye and 20/25 corrected vision 
in his left eye.  There were no visual field defects and an 
absence of diplopia was noted.

The examiner diagnosed the veteran with epiretinal membrane 
of the left eye, mild macular drusen of the right eye, 
status-post branch retinal vein occlusion of the right eye, 
bilateral mild senile cataracts, a bilateral thin tear of the 
film with chronic dry eye symptoms, bilateral mild corneal 
epithelial basement membrane dystrophy, hypertension without 
retinopathy, and bilateral myopic astigmatism and presbyopia.  
The examiner also reported that the veteran had a history of 
recurrent binocular diplopia with no diplopia elicited on 
examination, a history of bilateral foreign body removal with 
a small faint corneal scar of the left eye, and a history of 
trauma to the left face and orbit area that was not currently 
affecting vision or ocular function.

Regarding etiology, the examiner stated that the epiretinal 
membrane of the left eye was more likely than not of post-
service onset.  Visual acuity worse than 20/20 had recently 
been seen in the veteran's private treatment records.  The 
examiner stated that the epiretinal membrane caused the 
worsening vision.  Because the veteran's vision had been 
20/20 on several occasions since discharge from service, the 
epiretinal membrane more likely than not had its onset after 
military service.  The examiner also stated that the branch 
retinal vein occlusion of the right eye was most likely a 
result of the veteran's hypertension.  The examiner noted 
that the veteran was first treated for the branch retinal 
vein occlusion in 2004 and the hypertension was not even 
found until a later date.  The examiner gave the opinion that 
the branch retinal vein occlusion and epiretinal membrane 
were not likely caused by any corneal foreign body or metal 
injury that occurred in service.  He reasoned that the 
conditions did not have their onset until 2004, which was 
over 25 years after the veteran's separation from active 
military service.

Regarding diplopia, the examiner noted that the veteran had 
recurrent episodes of the condition in 1968 but he had not 
experienced diplopia since 1969, including during the April 
2007 examination.  The examiner also opined that the 
veteran's current dry eyes could not likely be attributed to 
a single instance of a metal foreign body or to any trauma to 
the left side of the head.

The Board notes that the veteran currently has poor 
uncorrected visual acuity.  With glasses, the veteran's 
vision has generally been correctable to 20/20, except 
recently in his left eye, apparently in connection with the 
epiretinal membrane.  Generally, absent a connection to 
trauma, refractive error shown on examination is not a 
disability for which compensation may be authorized because 
it is not a disease or injury within the meaning of 
applicable law.  38 C.F.R. §§ 3.303(c), 4.9 (2007).  In the 
veteran's case, refractive error was noted on his military 
entrance examination.  At no time has a medical professional 
related that veteran's refractive error to the in-service 
injuries involving the eyes.  Consequently, the veteran's 
refractive error is not a disability for which service 
connection may be granted.

In light of the April 2007 VA examination report, the Board 
finds that service connection for residuals of an eye injury 
is not warranted.  While the veteran has established in-
service injuries and current disability, the weight of the 
evidence is against a nexus relationship between the two.  
The VA examiner did not find a relationship between the 
veteran's current eye conditions and the in-service head 
injury or metal fragments.  He stated that all of the 
conditions had a post-service onset many years later.  
Additionally, the VA examiner implied that the in-service eye 
injuries did not result in residual disability that presently 
exists.  The record is devoid of evidence that contradicts 
the VA examiner's findings.  While the veteran has submitted 
numerous private treatment records concerning current eye 
disability, the records do not contain the nexus evidence 
that is necessary to substantiate the claim.  Therefore, the 
Board finds that service connection is not warranted.

Additionally, the Board notes that there is no objective 
evidence that an ocular nerve disability manifested itself to 
a compensable degree within one year of the veteran's 
separation from military service.  Thus, service connection 
is not warranted for an eye disability on a presumptive 
basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.



B. Residuals of a Head Injury

The veteran also contends that the in-service head injury 
involving the flywheel resulted in the headaches that he 
experiences currently.  During a May 2007 VA neurological 
examination, the veteran reported that he suffers from 
intermittent frontal headaches.  He takes over-the-counter 
medication as needed for relief.  He maintains that he has 
experienced headaches ever since the in-service head injury.

The May 2007 VA examiner diagnosed the veteran with cephalgia 
and did not note any other head-related disability.  After a 
review of the claims file and an examination of the veteran, 
the examiner gave the opinion that it was less likely as not 
that the head contusion in 1967 resulted in the veteran's 
currently reported headaches.  The examiner reasoned that the 
veteran was seen only once for the condition and there are no 
records that show disability or continuation of the problem.  
Because the pain has not been treated continuously, the 
examiner stated that it would be very difficult to make a 
case that the isolated left face contusion was currently 
causing the frontal pain above the eyes.  

Although there is evidence of a current head-related 
disability in the form of headaches and evidence of in-
service head trauma when the veteran was hit with the 
flywheel, the Board finds that the evidence concerning a 
nexus between the current disability and active military 
service weighs against the claim.  The May 2007 VA examiner 
provided a clear medical opinion on the subject.  According 
to that examiner, the veteran's headaches are not related to 
his time in service.  The veteran has not pointed to any 
other competent medical evidence that links his headaches to 
his active military service or that he has any other 
residuals as a result of the head contusion.  Without a link 
between the veteran's current headaches and his active 
military service, a grant of service connection for residuals 
of a head injury is not warranted.

C. Conclusion

The Board has considered the veteran's written contentions 
and hearing testimony with regard to his claims of service 
connection.  While the Board does not doubt the sincerity of 
the veteran's belief that his current eye disabilities and 
headaches are related to his time in service, as a lay person 
without the appropriate medical training or expertise, he 
simply is not competent to provide a probative opinion on a 
medical matter-such as the etiology of a current disability.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that the 
claims of service connection for residuals of an eye injury 
and a head injury must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claims of service 
connection, that doctrine is not applicable.  See 38 U.S.C.A 
§ 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 
1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for residuals of an eye injury is denied.

Service connection for residuals of a head injury is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


